Case 2:20-cv-09513-DMG-AFM Document 11 Filed 11/16/20 Page 1 of 2 Page ID #:124




 1
 2                                                                 JS-6
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
     PAUL JOHNSON and BEVERLY                  Case No.: CV 20-9513-DMG (AFMx)
11
     JOHNSON,                                  JUDGMENT [10]
12
13              Plaintiffs,
14              vs.
15
     FCA US LLC, a Delaware Limited
16
     Liability Company, and DOES 1 through
17   10, inclusive,
18
                Defendants.
19
20
21
22
23
24
25
26
27
28


                                             -1-
Case 2:20-cv-09513-DMG-AFM Document 11 Filed 11/16/20 Page 2 of 2 Page ID #:125




 1         Good cause having been shown, it is hereby ORDERED, ADJUDGED .AND
 2   DECREED as follows:
 3         Judgment is hereby entered against Defendant FCA US LLC in favor of
 4   Plaintiffs, Paul Johnson and Beverly Johnson.
 5         Defendant FCA US LLC shall pay the sum of $28,000.00 to Plaintiffs and their
 6   attorneys as the total amount to be paid by FCA US on account of any liability claimed in
 7   this action, including any attorneys' fees, costs or expenses to be claimed by Plaintiffs'
 8   attorneys.
 9         The foregoing sum shall be paid ninety (90) days from the date Plaintiffs'
10   Acceptance of FCA US' s Rule 68 Offer of Judgment is executed and served by
11   Plaintiffs. During this period, no interest will accrue on this sum.
12         All scheduled dates and deadlines are VACATED.
13   IT IS SO ORDERED.
14
15   DATED: November 16, 2020                      ________________________________
16                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
